737 N.W.2d 711 (2007)
Ronald L. MERCER d/b/a R & R Salvage, Plaintiff-Appellee,
v.
CITY OF LANSING, Chief of the City of Lansing Police Department and Lansing Police Department, Defendants-Appellants.
Docket No. 133987. COA No. 260999.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the February 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.